DETAILED ACTION

Corrected Mailing of Office Action
	This action corrects the listing of the claims being rejected below, and this mailing represents the pending Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 55-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Biomaterials, 2013, 34(10), pages 2442-2454 & its supplemental information) as evidenced by Martinovic et al. (J. Histochem. Cytochem., 2004, 52(9), pages 1159-1167).
Liu et al. discloses sulfobetaine as a zwitterionic mediator for three-dimensional hydroxyapatite mineralization (title).  This zwitterion is used as a ligand to enable mineralization in crosslinked hydrogels (abstract).  The hydrogel thus prepared were polymeric, and used zwitterionic poly[2-methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide as a zwitterionic monomer (and this monomer incorporates the sulfobetaine moiety as a pendant group), and which was crosslinked using ethylene glycol dimethacrylate (page 2443, section 2.1).  See also figure 1a for a schematic representation of this composite.
Liu et al. further states that bone marrow stromal cells were encapsulated within the hydrogels (page 2445, section 2.10).  Martinovic et al. demonstrates that bone marrow stromal cells express bone morphogenetic proteins (title & abstract).  Thus, the hydrogel encapsulating the bone marrow stromal cells also are encapsulating the expressed bone morphogenetic protein (the elected species of active compound).  
Liu additionally suggests that the opposite charge distribution of the zwitterion can help realize in vivo osteointegration for scaffold-assisted skeletal tissue repair (page 1159, first paragraph) and can be used for in vivo applications, including orthopedic and dental applications (page 2453, last paragraph).
Thus, Liu et al. discloses hydrogels with encapsulated cells, and suggests there in vivo use for skeletal tissue repair.  Liu et al. does not disclose the release rate of the cells (and proteins therein), which are recited by independent instant claims 55-59.  However, the hydrogel prepared by Liu et al. (supplemental information, table S1) appears to have the same amount and polymeric ingredients as instantly prepared (page 8 of the instant specification, table 1).  The specification appears to make clear that the 3-dimensional polymer network sequesters the biomolecules without compromising their bioactivity (paragraph [8]), and can be used to retain them for delivering to the desired site (id.).  Thus, the hydrogel prepared by Liu et al. would have the same biodegradable and release properties as the hydrogel prepared in the instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612